Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 31, 2018

The Court of Appeals hereby passes the following order:

A18A0905. THOMAS WAYNE HOLT v. CRYSTAL BURKHALTER, JUDGE
    et al.

      Thomas Wayne Holt filed a notice of direct appeal from the superior court’s
order dismissing his petition for certiorari from a magistrate court ruling. We,
however, lack jurisdiction.
      Under OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior courts
reviewing decisions of . . . local administrative agencies, and lower courts by
certiorari or de novo proceedings” must be made by filing an application for
discretionary appeal in this Court. See Simmons v. Georgia Bureau of Investigation,
236 Ga. App. 59, 59 (510 SE2d 618) (1999). This procedure must be followed even
where the superior court dismisses the certiorari petition. See Brewer v. Bd. of Zoning
Adjustment of Atlanta, 170 Ga. App. 351, 351 (317 SE2d 327) (1984); Taylor v. City
of Atlanta, 184 Ga. App. 795, 795 (363 SE2d 45) (1987). Holt’s failure to comply
with the discretionary appeal procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/31/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.